Interim Decision #2922

MATTER OF SALIM
In Exclusion Proceedings

A-26110301

Decided by Board September 29, 1982
(1) Asylum under section 208 of the Immigration and Nationality Act, 8 U.S.C. 1158,
denied as a matter of discretion to excludable alien who arrived in the United States
with a fraudulent passport, despite grant of temporary withholding of deportation
to Afghanistan pursuant to section 243(h) of the Act, 8 U.S.C. 1253(h). Under the

Refugee Act of 1980, 243(h) relief to eligible aliens is mandatory, but asylum is discretionary_
(2) The applicant's deportation to Afghanistan is temporarily withheld pursuant to section 243(h) because that country is one of the countries to which the applicant may
now be deported pursuant to section 237(a) of the Act, 8 U.S. C. 1227(a), as amended
by the Immigration and Nationality Act Amendments of 1981. Deportation to Pakistan
is not withheld because 243(h) relief is "country specific" and no likelihood of persecution in Pakistan has been established.
(3) Applicant sufficiently established that he may be singled out for persecution in his
native Afghanistan for opposing the ongoing Russian invasion and refusing to join
the Soviet. controlled Afghan army in its war against the Afghan rebels opposing the
invasion. State Department Bureau of Human Rights and Humanitarian Affairs (BHRHA)
.opinion supporting the alien's persecution claim given significant weight.
(4) In close persecution cases such as those in which the State Department BHRHA agrees
with the applicant's fears of persecution, the immigration judge should ordinarily consider the discretion aspects of the asylum application to avoid a remand solely on that
issue.
EXCLUDABLE:
Order. Act of 1952—Sec. 212(a)(19)[8 U.S.C. 1182(a)(19)1—Entered the United States

by fraud or by willfully misrepresenting a material fact
Sec. 212(a)(20) [8 U.S.C. 1182(0(20)1—Not in possesion of a valid
unexpired visa or other valid entry document
ON BEHALF F SERVICE:

ON BEHALF OF APPLICANT:

Barbara A.. Nelson, Esquire
do Arthur Pollack, Esquire
225 Broadway
New York„ New York 10007

Joanna London
Acting Appellate
Trial Attorney

BY: Milhollan, Chairman, Maniatis, Dunne, and Morris, Board Members. Concurring

and

Dissenting Opininn,

VA C(72.-

all

Interim Decision #2922
The applicant appeals from the March 24, 1982, decision of the immigration judge denying his applications for asylum pursuant to section
208 of the Immigration and Nationality Act, 8 U. S. C. 1158, and temporary withholding of deportation pursuant to section 243(h) of the Act, 8
U.S.C. 1253(h). The appeal will be sustained in part and dismissed in
part. The immigration judge's decision will be modified so as to deny the
application for political asylum as a matter of discretion but grant the
application for temporary with holding of deportation to Afghanistan.
The applicant's excludability under section 212(aX19) and 212(a)(24) of
the Act, 8 U.S.C. 1182(a)(19) and 1182(a)(20), is not at issue and was
conceded at the exclusion hearing on March 24, 1982 (Tr. p. 1). The
applicant arrived in the United States from Pakistan on February . 18,
1982, with someone else's passport which he had fraudulently purchased
in order to obtain a visa as a nonimmigrant visitor for business. See

section 101(a)(15)(B)(1), 8 U. S.C. 1101(a)(15)(BX1). He appeals from the
immigration judge's conclusion that he had not established the requisite
well-founded fear of persecution in his native Afghanistan' and therefore was ineligible for asylum and temporary withholding of deportation_
The immigration judge reached that conclusion despite a State Department of Bureau of Human Rights and Humanitarian Affairs (BHRHA)

advisory opinion dated March 12, 1982, that the applicant had established a well-founded fear of persecution in his native country (Ex.. 4).
We agree with the applicant that he has established the requisite
probability of persecution in Afghanistan. 2 The applicant contended that
he had been a member of the 1VIuja.hidin rebels in Kandahar and that two
of his brothers have been arrested by the Soviet controlled Babrak
regime for similar membership. Another brother was taken by Russian
' Under section 7 of the Immigration and Nationality Act Amendments of 1881, Pub.

L. 97-116, 95 Stat. 1611 (Dec. 29, 1981),•Afghanistan is one of the countries to which the
applicant may be deported pursuant to section 237(a) of the Act, 8 U.S.C. 1227(a)_ The
previous language limited deportation to the "country whence he came," Pakistan.. The
applicable portions of the newly enacted section read us follows:
(1)Any alien . . . arriving in the United States who is excluded shall be ... deported .. .
to the country in which the alien boarded the . . . aircraft on which he arrived in the
United States . . . .
(2) If the government of the country designated in paragraph (1) will not accept the
alien into its territory, the alien's deportation shall be directed by the Attorney General,
in his discretion and without necessarily giving any priority or preference because of
their order as herein set forth, either to—
(A) the country of which the alien is a subject, citizen, or national;
(B) the country in which lie was born:.
(C)the country in which he has a residence; or
(D)any country.which is willing to accept the alien into its territory, if deportation to any of the foregoing countries is impracticable, inadvisable, or impossible.
2

We therefore do not leach the applicant's contentions regarding Stevie v. Sava,

F.2d 401 (2 Cir. 1982); Cf. Matter of Dunar, 14 I&N Dec. 310 (BIA 1973).

312.

C78

Interim Decision #2922
troops at Kandahar, and the applicant does not know his whereabouts or
whether he is still alive (Ex:. 3). The immediate reason for his fleeing
Afghanistan was that he refused to join the Soviet controlled Afghan
army in its war against Afghan rebels presently fighting against the
Soviet invasion (Tr. p. 3).
The State Department BHRHA conclusion that the applicant would
be persecuted is consistent with its report on Afghanistan in the 1981

Country Reports on Human-RightsPractices at 929, 931, Joint Committees of the Senate and House of Representatives, 97th Congress, 1st
Session (1981). 3 The report emphasizes that due to mass desertion by
Afghan soldiers who refuse to fight under Soviet command against their
compatriots, the army resorts to dragooning and forcibly impressing
into its forces men and boys as replacements. This clearly differs from
persecution claims by aliens who merely seek to avoid military service
in their country. See Komzc v. INS, 407 F.2d 102 (9 Cir. 1969). Under
the facts of this case, we attach significant weight to the State Department's conclusion that this applicant would be persecuted if returned to
Afghanistan. Consequently, we conclude that. the applicant has established a well-founded fear of persecution despite the immigration judge's
conclusion to the contrary. The immigration judge's specific finding that
the applicant left Afghanistan for mere economic reasons (i.j. dec. p. 3)
apparently stemmed from a misunderstanding of the applicant's testimony that he came to the United States seeking employment (Tr. p. 7).
That statement was a repetition of his immediately preceding testimony
that he left Pakistan because he could not support his family left behind
in Afghanistan, while unemployed in Pakistan (Tr. p. 6). It was not an
explanation of why he left Afghanistan.
Having concluded that the applicant established the requisite likelihood of persecution, a grant of temporary withholding of deportation to
Afghanistan is required in this case pursuant to section 243(h) of the Act
as amended by the Refugee Act of 1980, Pub. L. No. 96-212, 94 Stat.
162 (March 17, 1980). That section now specifies that "the Attorney
General shallnot deport or return any alien . . . to a country if the Attorney General determines that such alien's life or freedom would be threatened on account of . . . political opinion." Under section 243(h) as drafted
prior to the 1980 Amendment such relief was discretionary. 4
A State Department BHRHA opinion supporting an alien's contention that he will be
persecuted in his native country should be given significant weight, particularly where
supporting evidence and testimony supports such a conclusion. See Matter of Saban,
18 I&N Dec. 70 (BIA 1981); Matter of Francois, 15 HEN Dec. 534 (BIA 1975).
4 The previous language of section 243(h) read: "the Attorney General is authorized to
withhold deportation." The case before us does not involve any issue of ineligibility for
relief under the grounds set forth in section 243(h)(2). Moreover, this applicant is not
deportable under the provision of section 241(a)(19) of the Act.
'

313

Interim Decision #2922
We next address the question of asylum which section 208(a) of the
Act provides is discretionary in nature. It specifically states that an
alien applicant "may be granted asylum in the discretion of the Attorney General if the Attorney General determines that such alien is a
refugee within the, eaning of section 101(a)(42)(A) of the Act, 8 U.S.C.
1101(a)(42)(A)." (Emphasis supplied.) Once it is determined that the
requisite probability of 'persecution has been established for section

243(h) relief, such a conclusion is also binding on the issue of persecution
for purposes of asylum under section 208 of the Act. Matter of Lam,
18 I&N Dec. 15 (BIA 1981). Therefore, the applicant's statutory eligibility for asylum has been established. However, the Service contends
that the application for political asylum in the United States should be
denied as a matter of discretion due to the circumstances of his arrival in

the United States with a fraudulently purchased passport bearing someone else's name. Similarly, the State DepartmentBHRHArecommended
in its advisory letter that the asylum application be denied for policy
considerations since the applicant misused our immigration laws to gain
an advantage over all other similarly situated Afghan refugees in Pakistan who are following the established procedures for legally immigrat-

ing to the United States.
This Board has not previously considered the exercise of discretion in
asylum cases where it was found that the alien would be persecuted if
returned to his native country. Until May 1979 neither immigration
judges nor this Board addressed asylum claims, as jurisdiction to adjudicate asylum applications then lay exclusively with the District Directors.
The immigration judges and this Board only had jurisdiction to consider
applications for withholding of deportation under section 243(h). Effective May 19, 1979, however, the regulations gave authority to immigration judges and this Board to consider asylum applications made after
the commencement or completion of deportation proceedings. See 8
C.F.R. 108.3. Interim regulations promulgated pursuant to the Refugee Act of 1980 similarly provide that asylum applications made after
the institution of exclusion or deportation proceedings shall be considered by immigration judges. See 8 C.F.R. 208.3(b) (effective June 1,
1980). In view of this Board's recent acquisition of jurisdiction over
asylum claims and the revision of the laws in this area in 1980, many

issues raised before the Board relating to asylum are issues of first
impression.
The language in section 208(a) specifying the discretionary nature of
asylum relief is clear, and since that section was enacted subsequent to
the 1967 Protocol it controls over any conflicting language in the protocol under the applicable rules of statutory interpretation. Consequently, .
under the present statute an otherwise eligibles alien whom the Attor
Aliens who persecuted others abroad and specified classes of criminals are precluded
214

Interim Decision #2922
ney General determines that his life or freedom would be threatened in
his native country on account of race, religion, nationality, membership
in a particular social group, or political opinion is entitled to 243(h) relief
and may also be granted asylum relief, but only as a matter of discretion.
Section 243(h) relief is "country specific" and accordingly, the applicant here would be presently protected from deportation to Afghanistan
pursuant to section 243(h). But that section would not prevent his exclusion and deportation to Pakistan or any other hoipitable country under
section 237(a) if that country will accept him.'' In contrast, asylum is a
greater form of relief. When granted asylum the alien may be eligible to
apply for adjustment of status to that of a lawful permanent resident
pursuant to section 209 of the Act, 8 U.S.C. 1159, after residing here

one year, subject to numerical limitations and the applicable regulations.
See 8 C.F.R. 209. Considering this relationship between asylum and
243(h) relief, we now examine the discretionary factors in this case.
Ai stated above, the Board had never before considered a discretionary denial of asylum relief. However, the lack of direct precedents does
not mean that useful guidelines are unavailable. For example, 8 G.F.R.
208.8(f)(1) precludes the District Director from granting asylum relief to
specific classes of applicants, and 8 C.F.R. 208.8(f)(2) states that the
District Director shall consider- all relevant factors such as whether an
outstanding offer of resettlement is available to the applicant in a third
country and the public interest involved in the specific case. The
regulations, in essence, summarize the specific preclusion in the Act
against aliens who persecuted others abroad with this Board's and the
judicially developed principles for the exercise of discretionary relief
from deportation. See Rosenberg v. Woo, 402 U.S. 49 (1971). Although
those regulations are addressed to the District Director and are not
binding on this Board, we consider them as useful guidelines in the
exercise of discretion over asylum requests.
Attempting entry into the United States by way of fraudulently
obtained documentation has consistently been considered a strong nega-

discretionary factor. See &Wand v. INS, 669 F.2d 1157 (6 Cir.
1982). This applicant is excludable under section 212(a)(19) of the Act.
We note that section 212(a)(19) excludability would require a waiver
pursuant to section 209(c), 8 U.S.C. 1159(c), for refugee. adjustment of
status cases.' Finally, as the Service and the State Department letter
tive

from obtaining 243(h) relief. See Matter of Rodriguez-Palma, 17 I&N Dec..465 (BIA
Matter of Martinez-Rivera, 18 1&N Dec. 75 (BIA 1981); Matter of SangsterGarcia, 17 I&N Dec. 592 (BIA 1980); Compare, Matter of Frentescu, 18 I&N Dec. 244
(BIA 1982).
1980);

3eutiun 237(a). See note 1 above.

Under the terms of section 209(c), the provisions of sections 212(a)(14), (15), (20), (21),
(25), and (32), do not apply to an alien seeking adjustment of status under section 209. The
'

315

Interim Decision #2922
suggested, the public interest requires that we do not condone this
applicant's attempt to circumvent the orderly procedures that our government has provided for refugees to immigrate lawfully. The fraudulent passport was obtained after the applicant had escaped from
Afghanistan, with ,the sole purpose of reaching this country ahead of all
the other refugees awaiting their turn abroad. This is not the case
where an alien was forced to resort to fraudulently obtained documenta-

tion in order to escape or prevent being returned to the country in which
he fears persecution. See Matter of Mg, 17- I&N Dec. 536 (BIA 1980).
This Board fmds that the fraudulent avoidance of the orderly refugee
procedures that this country has established is an extremely adverse
factor which can only be overcome with the most unusual showing of
countervailing equities. This case before us does not present such
equities. Consequently, the application for asylum relief will be denied
as a matter of discretion.
A final issue remains in this case. At oral argument counsel for this
applicant argues that if asylum is denied as a matter of discretion on the
basis of the record before us, a remand for a further finding on the

discretionary issue should be ordered. He contends that the applicant
has been cooperating with United States authorities combating the growing use of the subterfuge of obtaining fraudulent passports to improperly obtain nonimmigrant visas abroad, fly into the United States and
file asylum applications.
First, we note that no evidence has been offered to that effect. No
government official recommends that his alleged cooperation be considered favorably in this asylum application so as to overcome the heavily
negative factors in this case. .In any event, attempting to enter the
United States by using fraudulent documents is a felony pursuant to 18
U.S.C. 1546. By cooperating with United States authorities in their

investigation this alien might gain clemency from such authorities and
avoid prosecution. More importantly, even if we accept the representation in this regard as true, such cooperation is not a sufficient significant
factor to warrant granting asylum relief as a matter of discretion in this
case. The motion to remand • will accordingly be denied.
We finally note that the record of unfavorable discretionary factors
was unusually well documented in this case, and therefore, sufficiently

ripe for our review. In close persecution cases, however, such as those
in which the State Department BHRHA agrees with an applicant's
fears of persecution, the immigration judge should ordinarily consider
Attorney General "may waive any other provision of such section (other than paragraphs
• (27), (29), or (33) and other than so much of paragraph (23) as relates to trafficking in
narcotics) with respect to such an alien for humanitarian purposes, to assure family unity,
or when it is otherwise in the public interest." (Emphasis added).
316

Interim Decision #2922
the discretion aspects of the asylum case to avoid a remand solely on
that
ORDER: The appeal from the denial of asylum relief will be dismissed, the appeal from the denial of 243(h) relief to Afghanistan will
be sustained and the motion to remand denied.
FURTHER ORDER: The applicant is excluded and deported to
Pakistan.

FURTHER ORDER: The applicant's deportation to Afghanistan
pursuant to sections 237(a)(2XA) and (B) if the government of Pakistan
refuses to accept his deportation to that country pursuant to section
237(a)(1), will be temporarily withheld as provided by section 243(h) of
the Act.
CONCURRING AND DISSENTING OPINION: Fr,ed W. Vacca, Board Member
I respectfully concur in part and dissent in part.
The immigration judge found the applicant excludable under section
212(a)(19) and (20) of the Immigration and Nationality Act, 8 U.S.C.
1182(a)(19) and (20), as an immigrant who procured his visa by fraud and
who was not in possession of a valid unexpired visa or other necessary
documents at the time of his application for admission to the United
States. The applicant applied for asylum under section 208 of the Act, 8
U.S.C. 1158, and withholding of deportation under section 243(h) of the
Act, 8 U.S.C; 1253(h). The immigration judge denied his applications.
The applicant appealed. In its decision, the majority of the members of
the Board of Immigration Appeals dismiss ed the appeal from the denial
of asylum relief, sustained the appeal from the denial of withholding of
deportation, and denied the applicant's motion to remand the record of
proceedings. The majority ordered the applicant excluded and • deported
to Pakistan and further ordered that the applicant's deportation to
Afghanistan be temporarily withheld as provided in section 243(h) of the

Act. I concur in the conclusions of the majority that the applicant is
excludable as charged, that his asylum application should be denied and
that his motion to remand should be denied.. However, I do not agree
that Cie applicant has met his burden of establishing statutory eligibility
for withholding of deportation and believe that the majority erred by
granting that relief. •
The record reveals that the applicant is a 27—year-old native and citizen of Afghanistan who entered PakiStan in Jannary.of 1982 and resided
there for less. than:one month.. The applicant •departed Pakistan. and
arrived: in the United States on February 18; .1982.. In support, of.his
applications •fort asylum and withholding. of deportation, the applicant
testified at his hearing that he left Afghanistan because he is an. anti317

•

Interim Decision #2922
communist and feared that the existing government would incarcerate
or otherwise harm him because he refused to join the government's
army. He further testified that he belonged to a rebel organization in

Afghanistan known as the "Mujahidin" and that he aided that organization by distributing leaflets and papers. The applicant related that two
of his brothers were employed by the previous regime in Afghanistan,
that they opposed the present regime, and that because of that opposition they were imprisoned by that government. The applicant also stated
that another brother went into the Russian Army, that he has not heard
from him since that time, and that he does not know the whereabouts of

that brothernhe applicant testified that he left his family in Afghanistan when he went to Pakistan. He also stated that he departed Paidstan for the United States because he did not desire to live in Pakistan,
that there was nothing for him to do there, and that he did not have
enough money to buy land in Pakistan. Apart from his testimony, and
his written application for asylum, the applicant offered no other evidence to support his claim.
A letter from the Bureau of Human Rights and Humanitarian Affairs,
Department of State, dated March 12, 1982, is of record. That letter
which was written at the request of the Immigration and Naturalization
Service informs the reader that since the 1979 Soviet invasion of

Afghanistan, more than three million Afghans fled into neighboring
countries where they have obtained temporary refuge. The State Department letter contains no specific information relating to the applicant or
his activities in Afghanistan. It did contain the opinion that the applicant has established a well-founded fear of persecution in Afghanistan.
However, it is clear from a reading of the letter that this opinion was
predicated upon the assumption that the information provided by the

applicant in his application for asylum (Form 1-589) is true. It does not
appear that the opinion was based on specific, independent information
known to the Department of State.
An applicant for asylum or withholding of deportation must show

that, if deported, he would likely be subject to persecution based on his
race, religion, nationality, membership in a particular social group, or
political opinion. Section 208(a) of the Act. See section 243(h) of the Act;
Matter of McMullen, 17 I&N Dee. 542 (BIA 1980), reed on other
grounds, 658 F.2d 1312 (9 Cir. 1981). An undocumented assertion or an
apprehension which is purely subjective is not sufficient to support a
persecution claim under the statute. An applicant must present objective evidence that he has a well-founded fear that he is likely to be
singled out for persecution by government officials in the country of
deportation. See McMullen v. INS, supra; Kashani v. INS, 547 F.2d
376 (7 Cir. 1977); Stevie v. Sava, 678 F.2d 491 Cir. 1982); Matter of
Chumpitazi, 16 I&N Dec. 629 (BIA 1978).
319

Interim Decision #2922
Upon a review of this record, I find that the applicant has failed to
establish his persecution claim. The transcript of the mina , is of the
exclusion hearing shows that only the applicant testified. Apart from
the submission of his asylum application, no other documents were furnished by the applicant in support of his claim. I find not a single item of
probative, objective evidence in the record to satisfactorily corroborate
the applicant's story. The applicant's testimony is that he is an anticommunist, that he refused to join the Afghan army and that, for these
reasons, he believes he would be in danger from the present regime in
Afghanistan if returned to that country. The record, however, contains
no corroborative evidence of a particularized nature to establish that he
was politically active in Afghanistan, that he opposed the present government in that country or, for that matter, that he fled Afghanistan to
avoid service in the army.
, A letter of the Department of State relating to a persecution claim is
admissible into evidence in these proceedings. Pereira-Diaz v. INS, 551
F.2d 1149 (9 Cir. 1977); Matter of Francois, 15 I&N Dec. 534 (BIA
1075). However, such letters are advisory in nature and not binding on

the Board of Immigration Appeals. Matter of Exilus 18 I&N Dec. 276
(BIA 1982). The weight to be accorded an advisory opinion will be
determined by examining its probative quality. In this case, the advisory opinion contains no particularized information concerning the applicant or his activities in Afghanistan. The letter is also devoid of
specific reasons for the opinion other than the expressed reliance on the
assumption that the applicant's story is true. In view of these circumstances, I find that the advisory opinion has little or no probative value
and, therefore, I choose not to rely upon it in my consideration of the
applicant's claim for withholding of deportation. The reliance of the
majority on the advisory opinion of the Department of State and the
1981 Country Reports on Human Rights Practices, Joint Committees of
the Senate and House of Representatives, 97th Congress, 1st Session

(1981)1 is, in my view, unwarranted in light of the generalized nature of
the opinion and the report and the fact that the applicant has offered
nothing more than a bare and unsubstantiated claim of persecution.
For the above reasons, I would find that the applicant has not met his
burden of proof and would deny his applications for asylum and withholding of deportation. Accordingly, I would dismiss his appeal and deny his
motion to remand the record of these proceedings.

' I note that the Country Reports on Human Rights Practices cited by the majority in
its decision do not identify the applicant or relate specifically to the applicant or his
activities in Afghanistan.
819

